UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6076



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


STEVEN P. LAWSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (7:00-cr-00955-MBS; 7:05-cv-01301-MBS)


Submitted:   September 27, 2006            Decided:   October 16, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven P. Lawson, Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven P. Lawson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Lawson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                 - 2 -